Citation Nr: 0733438	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  00-06 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disability, status post partial meniscectomy with 
degenerative joint disease, currently evaluated as 10 percent 
disabling.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability, to include as secondary to the 
veteran's service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from May 1980 until May 1984.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Atlanta, Georgia.

It is noted that the veteran testified at a July 
videoconference hearing before a Veterans Law Judge who has 
since left the Board.  The veteran was informed of his right 
to a new hearing.  He indicated that he did wish to have 
another hearing, and one was scheduled in July 2007.  
However, he failed to report.  

The veteran's request to reopen a right knee claim is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
left knee disability, status post partial meniscectomy with 
degenerative joint disease, has been productive of complaints 
of pain, swelling and locking episodes; objectively, the 
evidence demonstrates full range of motion of extension and 
no worse than 60 degrees of flexion, with no additional 
limitation of motion due to factors such as pain or weakness.

2.  The competent evidence includes x-ray findings of left 
knee arthritis.

3.  The objective evidence reveals positive Lachman's sign 
and abnormal drawer and McMurray's sign, indicative of at 
most slight left knee instability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for a left knee disability, status post partial 
meniscectomy with degenerative joint disease, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Codes 5010-5260 (2007).

2.  The criteria for entitlement to a separate 10 percent 
evaluation for left knee instability disability have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of a June 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  

The letter discussed above did not inform the veteran of the 
laws pertaining to disability ratings or effective dates.  
However, as the instant decision denies the veteran's 
increased rating claim, no disability rating or effective 
date is assigned.  As such, there is no prejudice to the 
veteran.  Moreover, while a separate 10 percent evaluation is 
awarded for left knee instability, this will be implemented 
in a subsequent rating decision of the RO, which the veteran 
is free to appeal.  Therefore, the absence of notice as to 
disability ratings and effective dates is harmless error in 
the present case.   

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
reports of VA post service treatment and examination.  
Additionally, the veteran's statements in support of his 
appeal are affiliated with the claims folder.  The Board has 
carefully reviewed such  statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

The veteran is claiming entitlement to an increased rating 
for his left knee disability.  His claim was received on 
March 24, 1999.  

Throughout the rating period on appeal, he has been assigned 
a 10 percent evaluation for his left knee disability, status 
post partial meniscectomy with degenerative joint disease, 
pursuant to Diagnostic Codes 5010-5260.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2007).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis is rated based on limitation of motion 
of the affected joint.  

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5261.  Diagnostic Code 5260 concerns limitation of leg 
flexion.  A noncompensable evaluation is assigned where 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.  Finally, a 30 percent rating applies 
where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is for application where 
extension is limited to 15 degrees.  A 30 percent rating 
applies where extension is limited to 20 degrees.  A 40 
percent rating is warranted where extension is limited to 30 
degrees.  Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.  

In the present case, VA examination in January 1998 revealed 
full range of motion of the left knee.  A May 1999 VA 
examination revealed left knee range of motion from 0 to 110 
degrees.  A later February 2000 VA clinical record showed 
left knee range of motion from 0 to 125 degrees.  Left knee 
range of motion was from 0 to 140 degrees upon VA examination 
in February 2001.  A July 2006 orthopedic consult showed left 
knee motion from 0 to 90 degrees.  Upon VA examination in 
October 2006, he had 0 degrees of extension and 60 degrees of 
flexion.  This was done with pain.

The range of motion findings detailed above do not support a 
compensable evaluation for either flexion or extension of the 
right knee.  However, the Board notes that, in rating 
musculoskeletal disabilities, it is appropriate to consider 
additional limitation of function due to factors such as 
pain, weakness, incoordination and fatigability.  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  In the present case, the record reveals 
consistent complaints of left knee pain and swelling.  
Moreover, upon VA examination in January 1998, the veteran 
indicated his use of a crutch or a cane.  He further stated 
that he missed many days of work each month due to left knee 
pain.  At a May 1999 examination, the veteran reported that 
he had to wear knee pads, and that he could not run.  
Furthermore, he reported difficulty climbing stairs at the 
time of a February 2001 VA examination.  At that time, he 
walked with a mild limp, and there was tenderness of the left 
knee with compression.  There was also moderate tenderness 
over the medial meniscus of the left knee.  The examiner 
stated that the left knee was affected by pain, fatigue, 
weakness, lack of endurance, and incoordination, as well as 
with prolonged weight bearing on the joint.  Increased loss 
of function was expected during flare-ups.  

Further regarding the veteran's left knee pain, a January 
2006 VA record demonstrates that he received injections to 
alleviate his symptoms.  A July 2006 orthopedic consult again 
noted that the veteran walked with a cane and wore bilateral 
elastic knee supports.  

Despite the findings detailed above, the Board does not 
conclude that the veteran's left knee disability picture most 
nearly approximates the next-higher 20 percent evaluation 
based on limitation of flexion or extension, even when 
considering additional functional limitation due to factors 
such as pain and weakness.  Indeed, the VA examiner in 
October 2006 noted that there was no additional limitation of 
motion with repetitive use.  Moreover, that examination 
report indicated that the veteran could stand up for one hour 
and could walk 1 to 3 miles before experiencing additional 
left knee pain.  Range of motion studies show that 
noncompensable ratings are assignable based on extension of 0 
degrees and flexion which was 60 degrees on one occasion.  
The Board notes that the preponderance of the evidence shows 
flexion which ranged from 90 to 140 degrees. The Board also 
notes that the veteran performed all range of motion testing 
with pain.  While pain is established, there is, however, no 
objective evidence to show that such pain caused additional 
functional limitation to such extent as to warrant a higher 
rating.  

The Board has also considered whether the veteran is entitled 
to a compensable rating under any alternate Diagnostic Code.  
However, as the evidence fails to establish ankylosis, 
Diagnostic Code 5256 is not for application.  Similarly, as 
the evidence fails to demonstrate impairment of the tibia or 
fibula, a higher rating is not possible under Diagnostic Code 
5262.  Finally, as there is no showing of genu recurvatum, 
Diagnostic Code 5263 is inapplicable.  

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, the medical 
findings do not establish loss of either flexion or extension 
to a compensable degree.  Thus, assignment of separate 
evaluations for limitation of flexion and extension of the 
left leg is not appropriate here. 

Further regarding the question of entitlement to separate 
evaluations, the Board 
calls attention to the provisions of VA General Counsel 
opinion 23-97 (VAOPGCPREC 23-97).  That opinion provides that 
a claimant who has arthritis and instability of the knee may, 
in some circumstances, be rated separately under Diagnostic 
Codes 5003 and 5257.  See also VAOPGCPREC 9-98.  

In the present case, the evidence includes x-ray evidence of 
left knee arthritis.  Moreover, the veteran has raised 
complaints of left knee instability.  For example, upon VA 
examination in January 1998, he reported frequent locking 
episodes with respect to the left knee.  Furthermore, at a 
July 2000 videoconference hearing, he stated that sometimes 
it felt as though his left knee was going to give way.  The 
veteran again described symptoms of locking and instability 
at a February 2001 VA examination.  At his most recent 
October 2006 VA examination, he reported daily locking 
episodes.  Objectively, a May 1999 clinical record showed 
left knee crepitance and a positive McMurray's test.  A 
February 2000 VA clinical record revealed a positive 
Lachman's test and positive medial joint line tenderness.  
Additionally, a February 2001 VA examination report noted 
that drawer and McMurray's sign were abnormal on the left.  

Given the above findings, the evidence supports a finding of 
left knee instability.  The Board notes that the VA 
examination in October 2006 indicated no instability of the 
left knee, but the overall evidence, as previously discussed, 
is at least in equipoise as to this point.  Accordingly, 
assignment of a separate 10 percent evaluation under 
Diagnostic Code 5257 is appropriate here.  The evidence fails 
to show more than slight recurrent subluxation or lateral 
instability, precluding a rating in excess of 10 percent.   
In so finding, it is noted that factors of functional 
limitation are not for consideration in evaluating a knee 
disability under Diagnostic Code 5257, because such Code 
section is not predicated on loss of range of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).  

In conclusion, the evidence reveals that the veteran's left 
knee disability, status post partial meniscectomy with 
degenerative joint disease, does not most nearly approximate 
the criteria for a 20 percent evaluation under 5010-5262, nor 
are there any alternate Diagnostic Codes that afford a higher 
rating.  However, a separate 10 percent evaluation is 
warranted for instability of the left knee.  The Board notes 
that in reaching these conclusions, the benefit of the doubt 
doctrine has been applied where appropriate.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.


ORDER

Entitlement to a rating in excess of 10 percent for a left 
knee disability, status post partial meniscectomy with 
degenerative joint disease, is denied.

Entitlement to a separate 10 percent rating for left knee 
instability is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.


REMAND

With respect to the veteran's right knee claim, service 
connection, to include on a secondary basis, was initially 
denied in June 1998 and December 1999 rating decisions.  The 
veteran appealed the latter determination, and the matter 
came before the Board in September 2000.  At that time, the 
claim was denied.  That determination is final.  See 
38 U.S.C.A. § 7104.

Subsequent to the final Board decision in September 2000, the 
veteran requested that his right knee claim be reopened.  A 
June 2006 rating decision denied such request to reopen.  In 
July 2006, the veteran submitted a communication which began 
with the words "(t)his is a notice of disagreement."  That 
letter, in part, went on to reference the right knee.  
Accordingly, that letter is deemed to be a notice of 
disagreement as contemplated under 38 C.F.R. § 20.201.  While 
another rating decision addressing the right knee claim was 
issued in January 2007, no statement of the case was ever 
issued in response to the veteran's timely notice of 
disagreement with the June 2006 determination, as required 
under 38 C.F.R. § 19.26 (2007).

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the Court has indicated 
that the proper action is to REMAND the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("Thus, the next step was for the RO to issue 
an SOC on the denial of the ... claim, and the Board should 
have remanded that issue to the RO, not referred it there, 
for issuance of that SOC.")  


Accordingly, the case is REMANDED for the following action:

Take appropriate action, including 
issuance of a statement of the case, on 
the appeal initiated by the veteran from 
the June 2006 rating decision, which held 
that the veteran had not submitted new 
and material evidence to reopen a claim 
of entitlement to service connection for 
a right knee disability.  The veteran and 
his representative should be clearly 
advised of the need to file a substantive 
appeal if the veteran wishes to complete 
an appeal from that determination.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


